[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DENIAL OF PETITION FOR CERTIFICATION TO APPEAL
The petition for a writ of habeas corpus was based on a claim of ineffective assistance of trial counsel. This court found that the petitioner had failed to prove ineffective assistance of counsel and dismissed the petition.
This court denied the petition for certification to appeal the dismissal because the decision on the petition for a writ of habeas corpus, based on the record in this case, is not an issue which is debatable among jurists of reason; that a court could not resolve the issues in favor of the petitioner; and that the issues in this case are inadequate to deserve encouragement to proceed further.
Hadden, Judge Trial Referee CT Page 12703